DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
hinder

Information Disclosure Statement
Applicant’s IDS submitted 7/9/2020 is acknowledged and has been considered.

Drawings
Applicant’s drawings submitted 7/9/2020 are acknowledged an acceptable.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4 at line 1, “assemblies” should be added after “propulsion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 12, 14, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Valente et al. (U.S. Patent Application Publication 2018/0244383).

In regards to claim 1, Schlieben et al (henceforth referred to as Schlieben) disclose an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, the aircraft comprising:
an airframe including first and second wings with first and second pylons coupled therebetween.  Schlieben teaches a VTOL to wing born lift vehicle including two opposed wings (upper and lower halves of a circular two part wing system as depicted) and also pylons affixing two sets of propulsion devices;
a distributed thrust array coupled to the airframe including at least a first pair of propulsion assemblies and a second pair of propulsion assemblies (items 10, 12, 14 and 16);
Schlieben teaches a flight control system operably associated with the distributed thrust array, but fails to teach that the flight control system is configured to independently control each of the propulsion assemblies.  However, Valente et al (henceforth referred to as Valente) teaches a VTOL aircraft with optional independently controlled propulsion assemblies and the corresponding flight control system and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to facilitate independent control of Schlieben’s propulsion assemblies as taught by Valente to allow for increased maneuverability and control; and
a package delivery module coupled to the airframe.  Schlieben teaches a passenger fuselage capable of functioning as a “package delivery module”;
wherein, in the VTOL orientation, the first wing is forward of the package delivery module, the second wing is aft of the package delivery module, the first and second 
wherein, in the forward flight orientation, the first wing is below the package delivery module, the second wing is above the package delivery module, the first and second pylons are lateral of the package delivery module, the first pair of propulsion assemblies is below the package delivery module and the second pair of propulsion assemblies is above the package delivery module.

In regards to claim 2, Schlieben discloses that each of the propulsion assemblies is a non-thrust vectoring propulsion assembly.  The propulsion assemblies of the Schlieben VTOL aircraft are not thrust vectoring.

In regards to claims 3 or 4, Schlieben fails to disclose that each of the propulsion assemblies is a single-axis thrust vectoring propulsion assembly, or that each of the propulsion is an omnidirectional thrust vectoring propulsion assembly.  However, Valente teaches single axis thrust vectoring as well as optional omnidirectional thrust vectoring.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s to provide variations of independent thrust vectoring including single axis and or omnidirectional in/on the VTOL aircraft of Schlieben as taught by Valente, to allow for increased maneuverability and control 

In regards to claim 5, Schlieben discloses that each propulsion assembly of the first pair is coupled to the first wing and each propulsion assembly of the second pair is coupled to the second wing.  Note that two propulsion assemblies mounted to the upper curved wing portion and two to the lower portion.

In regards to claim 6, Schlieben discloses that each propulsion assembly of the first pair is coupled to a respective outboard end of the first wing and each propulsion assembly of the second pair is coupled to a respective outboard end of the second wing.  The propulsion assemblies are attached at the outboard ends/sides of the wings.

In regards to claim 7, Schlieben discloses that each of the propulsion assemblies is coupled to the airframe outboard of the package delivery module.  The propulsion assemblies are coupled outboard of the central cargo “module”.

In regards to claim 9, Schlieben as modified by Schlieben and Valente disclose in both the VTOL orientation and the forward flight orientation, the third pair of propulsion assemblies is operable to generate thrust having a first direction while the fourth pair of propulsion assemblies is operable to generate thrust having a second direction that is different from the first direction.  Note that as modified, the multiple propulsion assemblies (4 pair) are independently controllable to perform as claimed.

In regards to claim 10, Schlieben as modified discloses that in the VTOL orientation, one of the propulsion assemblies of each of the third and fourth pairs of propulsion assemblies is forward of the package delivery module and the other of the propulsion assemblies of each of the third and fourth pairs of propulsion assemblies is aft of the package delivery module; and wherein, in the forward flight orientation, one of the propulsion assemblies of each of the third and fourth pairs of propulsion assemblies is below the package delivery module 

In regards to claim 12, Schlieben discloses that the distributed thrust array further comprises a two-dimensional thrust array.

In regards to claim 14, Schlieben as modified by Valente discloses that the flight control system is configured to independently control a rotor speed of each of the propulsion assemblies.

In regards to claim 15, Schlieben discloses that in the forward flight orientation, the package delivery module has a level flight attitude.  As depicted, the cargo/passenger fuselage of the Schlieben aircraft is level during forward flight.

In regards to claim 17, Schlieben as modified discloses that the flight control system is configured to enable vertical takeoffs and landings relative to unlevel surfaces.  The aircraft of Schlieben especially as modified, teaches the capacity to takeoff vertically on nonlevel ground.

In regards to claim 18, Schlieben as modified by Valente teaches that the flight control system is configured to enable self-docking.  Schlieben, with the control system of Valente, enables autonomous flight including “docking”.  Note that the term “docking” does not impart additional context outside of landing the aircraft.

In regards to claim 19, Schlieben discloses that the package delivery module further comprises an unmanned package delivery module.  The claim terminology does not differentiate from the cargo area of the Schlieben aircraft, since it can be construed as unmanned.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Eshkenazy et al. (U.S. Patent Application Publication 2016/0031554).

In regards to claim 20, Schlieben discloses an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, the aircraft comprising:
an airframe including first and second wings with first and second pylons coupled therebetween.  Schlieben teaches an aircraft with two curved sections of wing constituting first and second wings and including at least two propulsion assemblies and pylons on each wing;
a distributed thrust array coupled to the airframe including a first pair of propulsion assemblies and a second pair of propulsion assemblies.  Schlieben’s distributed propulsion assemblies constitute a thrust array;
Schlieben fails to teach a flight control system operably associated with the distributed thrust array and configured for autonomous flight control including independent speed control of each of the propulsion assemblies.  However, Eshkenazy teaches a VTOL aircraft with a flight control system to provide independent control of multiple propulsion assemblies autonomously (see pars. 19 and 23); and
a package delivery module coupled to the airframe.  Schlieben teaches a cargo compartment constituting a “package delivery module”;
wherein, in the VTOL orientation, the first wing and the first pair of propulsion assemblies are forward of the package delivery module and the second wing and the second pair of propulsion assemblies are aft of the package delivery module; and
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Valente et al. (U.S. Patent Application Publication 2018/0244383) as applied to claim 1 above, and further in view of Gibboney et al. (U.S. Patent Application Publication 2018/0265193).

In regards to claim 8, Schlieben fails to disclose that the distributed thrust array includes a third pair of propulsion assemblies that are symmetrically disposed to one another and a fourth pair of propulsion assemblies that are symmetrically disposed to one another.  However, incorporation of additional propulsion assemblies in/on the wing structure of Schlieben would have been obvious to those of ordinary skill in the art and Gibboney et al (henceforth referred to as Gibboney) teaches different numbers of propulsion assemblies in/on a VTOL aircraft dual wing aircraft including those with 4 pairs of propulsion assemblies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional propulsion assemblies in/on the Schlieben aircraft as taught by Gibboney, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Valente et al. (U.S. Patent Application Publication 2018/0244383) as applied to claim 1 above, and further in view of Taylor et al. (U.S. Patent Application Publication 2015/0014475).

In regards to claim 11, Schlieben fails to disclose that each of the propulsion assemblies further comprises an electric motor and a rotor assembly coupled to the electric motor.  However, Taylor et al (henceforth referred to as Taylor) teaches a VTOL aircraft with multiple propulsion assemblies each including an electric motor (par. 49) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize various types of propulsion for the aircraft of Schlieben including electric motors as taught by Taylor, to allow for greater control.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Valente et al. (U.S. Patent Application Publication 2018/0244383) as applied to claim 1 above, and further in view of Eshkenazy et al. (U.S. Patent Application Publication 2016/0031554).

In regards to claim 13, Schlieben fails to disclose that the flight control system is configured for autonomous flight control.  However, Eshkenazy et al (henceforth referred to as Eshkenazy) teaches adapting a VTOL aircraft to either piloted or autonomous flight and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to facilitate autonomous flight control in/on the aircraft of Schlieben as taught by Eshkenazy, to allow for pilotless flight.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieben et al. (U.S. Patent 3,350,035) in view of Valente et al. (U.S. Patent Application Publication 2018/0244383) as applied to claim 1 above, and further in view of Alber et al. (U.S. Patent 9,481,457).

In regards to claim 16, Schlieben fails to disclose that the package delivery module is nonrotatable relative to the airframe, since in Schlieben, the aircraft fuselage is described as rotating between VTOL and forward flight.  However, Alber et al (henceforth referred to as Alber) teaches a VTOL aircraft with the fuselage (package delivery module) nonrotatable as the aircraft transitions between VTOL and forward flight and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to reduce the complexity of the Schlieben aircraft and provide a nonrotating fuselage as taught by Alber.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641